                                                                       Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CRAIG LAMONT RUCKER,
Inmate No. X13105,
      Plaintiff,

vs.                                          Case No.: 3:19cv816/MCR/EMT

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,
     Defendants.
_________________________________/
                                    ORDER
      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated June 12, 2019 (ECF No. 6). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, and the record, any the

Court has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Chief Magistrate Judge’s Report and Recommendation, ECF No. 6,

is adopted and incorporated by reference in this order.
                                                                             Page 2 of 2

       2.     This cause is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) as malicious and that Plaintiff be assessed a “strike” under

28 U.S.C. § 1915(e).

       DONE AND ORDERED this 12th day of July 2019.




                                       M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv816/MCR/EMT
